                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


    MICHAEL PAUL EAGAR,                                    MEMORANDUM DECISION AND
                                                           ORDER
                             Plaintiff,                      • DISMISSING CLAIMS AGAINST
                                                               JAMES CRISP, BRIAN TRITTLE,
    v.                                                         JIMMEE TYREE, AND THE
                                                               UNITED STATES DEPARTMENT
    ALAN GARDNER, Washington County                            OF THE INTERIOR FOR LACK
    Commission; JAMES EARDLEY,                                 OF SUBJECT MATTER
    Washington County Commission; DENNIS                       JURISDICTION; AND
    DRAKE Washington County Commission;                      • ADOPTING IN PART AND
    JAMES CRISP, Bureau of Land                                MODIFYING IN PART [34]
    Management; BRIAN TRITTLE, Bureau of                       REPORT AND
    Land Management; JIMMEE TYREE,                             RECOMMENDATION
    Bureau of Land Management; UNITED
    STATES DEPARTMENT OF THE                               Case No. 4:18-cv-12
    INTERIOR,
                                                           District Judge David Nuffer
                             Defendants.
                                                           Magistrate Judge Dustin B. Pead



           The Report and Recommendation 1 issued by United States Magistrate Judge Dustin B.

Pead on January 8, 2019 recommends that:

           1. The County Defendants’ Motion to Dismiss 2 be GRANTED and the action dismissed

               with prejudice; 3




1
    Report and Recommendation, docket no. 34, filed January 8, 2019.
2
    County Defendants’ Motion to Dismiss, docket no. 12, filed May 17, 2018.
3
    Report and Recommendation at 11.
           2. The County Defendants’ Motion to Strike Objection or Motion for Leave 4 be

                rendered MOOT; 5

           3. The Country Defendants’ Motion to Strike Addendum to the Complaint 6 be

                GRANTED; 7

           4. Plaintiff’s Motion for Contempt 8 be rendered MOOT; 9 and

           5. Plaintiff’s Motion for Entry of Default as to County Defendants 10 be DENIED. 11

           The Report and Recommendation also recommends 12 courses of action as to Plaintiffs’

motions against Defendants Bureau of Land Management, James Crisp, Brian Tritle, Jimmie

Tyree, and Ryan Zinke (the “Federal Government Defendants”). 13 However, as will be detailed

below, due to a lack of subject matter jurisdiction over the claims against the Federal

Government Defendants, these claims must be dismissed without prejudice and the merits of

those motions cannot be addressed




4
 County Defendants’ Motion to Strike Plaintiff’s “Second Objection” or for Leave to Respond, docket no. 17, filed
July 3, 2018.
5
    Report and Recommendation at 11.
6
    Country Defendants’ Motion to Strike Addendum to the Complaint (D.E. 15), docket no. 19, filed July 9, 2018.
7
    Report and Recommendation at 11.
8
    Motion for Contempt, docket no. 21, filed July 16, 2018.
9
    Report and Recommendation at 11.
10
     Plaintiff’s Motion for Default against County Defendants’ docket no. 31, filed October 4, 2018.
11
     Report and Recommendation at 11.
12
     Id.
13
  Plaintiff’s Motion for Summary Judgment as to Ryan Zinke, Jimmie Tyree, Brian Tritle, docket no. 22, filed July
16, 2018; Plaintiff’s Motion for Summary Judgment as to Brian Tritle, Jimmie Tyree, James Crisp, and Ryan Zinke,
docket no. 24, filed July 30, 2018. The Report and Recommendation mistakenly characterized docket no. 22 as a
motion by the Federal Government Defendants and recommended granting docket no. 22. This appears to have
confused docket no. 22—Plaintiff’s Motion for Summary Judgment—with the Federal Government Defendants’
opposition to Plaintiff’s motion for summary judgment. See infra n. 15. The Federal Government Defendants
correctly point out jurisdictional defects in their Opposition, but their Opposition is not a motion. The Magistrate
Judge’s recommendation as to docket no. 22 must therefore be modified to account for the error and for the lack of
jurisdiction to consider docket no. 22’s merits.



                                                                                                                    2
            On July 16, 2018, Plaintiff filed a motion seeking default and summary judgment against

Defendants Bureau of Land Management, Brian Trittle, Jimmie Tyree, and Ryan Zinke. 14 On

July 30, 2018 Plaintiff filed a similar motion, adding Defendant James Crisp. 15 In both motions,

Plaintiff argued that the Federal Government Defendants had not responded within the timeframe

specified under the Federal Rules of Civil Procedure. 16

            On July 30, 2018, counsel for the Federal Government Defendants made a special

appearance and filed a motion in opposition.17 The Federal Government Defendants argued that

the United States had not been properly served under Fed. R. Civ. P. 4(i). 18 Furthermore the

Federal Government Defendants argued that even with proper service, this court would not have

subject matter jurisdiction over Plaintiff’s complaint for takings because under 28 U.S.C. §§

1346(a)(2) and 1491(a)(1), the Federal Court of Claims has exclusive jurisdiction over takings

claims in excess of $10,000.00. 19 Because Plaintiff’s Complaint 20 asserts that the United States

has taken Plaintiff’s property and seeks $50,000,000.00 in compensation, the Federal

Government Defendants argued that this claim can only be heard in the Federal Court of




14
  Plaintiff’s Motion for Summary Judgment as to Ryan Zinke, Jimmie Tyree, Brian Tritle, docket no. 22, filed July
16, 2018.
15
  Plaintiff’s Motion for Summary Judgment as to Brian Tritle, Jimmie Tyree, James Crisp, and Ryan Zinke, docket
no. 24, filed July 30, 2018.
16
  Plaintiff’s Motion for Summary Judgment as to Ryan Zinke, Jimmie Tyree, Brian Tritle at 1, docket no. 22, filed
July 16, 2018; Plaintiff’s Motion for Summary Judgment as to Brian Tritle, Jimmie Tyree, James Crisp, and Ryan
Zinke at 1, docket no. 24, filed July 30, 2018.
17
  Special Appearance Opposition for Motion for Summary Judgment (“Federal Government’s Opposition”), docket
no. 25, filed July 20, 2018.
18
     Id. at 3.
19
     Id.
20
     Complaint, docket no. 1, filed March 10, 2018.



                                                                                                                    3
Claims. 21 The Federal Government Defendants therefore requested dismissal of the claims

against them. 22.

            Plaintiff responded to this motion by filing a letter in which Plaintiff made the conclusory

assertion—unsupported by citation to statute or precedent—that the Federal Government

Defendants’ argument regarding subject matter jurisdiction was “not true, and not the law.” 23

            As 28 U.S.C. §§ 1346(a)(2) and 1491(a)(1) are clear that the Federal Court of Claims has

exclusive jurisdiction over takings claims in excess of $10,000.00, this court does not have

subject matter jurisdiction over the claims in Plaintiff’s complaint against the United States and

the Federal Government Defendants. These claims must be dismissed without prejudice 24 and

Plaintiff’s motions 25 are moot.

            Returning to the Report and Recommendation, the parties were notified 26 of their right to

file objections to the Report and Recommendation within 14 days of its service pursuant to 28

U.S.C. § 636 and Fed. R. Civ. P. 72. Because a copy of the Report and Recommendation was

mailed to Plaintiff, the parties were provided an additional three days to file and objection under

Fed. R. Civ. P. 6(d).

            During the objection period, Plaintiff filed a letter 27 that was unresponsive to the analysis

and recommendations detailed in the Report and Recommendation. Instead the letter requested



21
     Federal Government’s Opposition at 3.
22
     Id. at 4.
23
     Objection, docket no. 28, filed August 18, 2018.
24
     See Brereton v. Bountiful City Corp., 434 F.3d 1213, 1216 (10th Cir. 2006)
25
  Plaintiff’s Motion for Summary Judgment as to Ryan Zinke, Jimmie Tyree, Brian Tritle, docket no. 22, filed July
16, 2018; Plaintiff’s Motion for Summary Judgment as to Brian Tritle, Jimmie Tyree, James Crisp, and Ryan Zinke,
docket no. 24, filed July 30, 2018.
26
     Report and Recommendation at 11.
27
     Notice of Filing, docket no. 35, filed January 10, 2019.



                                                                                                                4
that the case proceed and Plaintiff asked again that default judgement against the Defendants be

entered. 28

           On January 30, 2019, Plaintiff did file another letter 29 entitled “In response and

challenge to Magistrate Judge Dustin B. Pead[],” but even if this letter was construed to be an

objection, Plaintiff’s filing was untimely. With the additional three days provided to the parties

under Fed. R. Civ. P. 6(d), any objection was to have been filed with the court no later than

January 25, 2019.

           Because Plaintiff’s filings were either unresponsive to the Report and Recommendation

or untimely filed to be properly construed as an objection, and because the analysis and

conclusion are sound, the Report and Recommendation 30 is adopted in part as to the motions

specified 31 at the beginning of this Memorandum Decision and modified in part as to the

remaining decisions. 32

                                                        ORDER

           IT IS HEREBY ORDERED that:

           1. The Report and Recommendation 33 is ADOPTED IN PART as to The County

                Defendants’ Motion to Dismiss,34 the County Defendants’ Motion to Strike Objection


28
     Id.
29
     Notice of Filing, docket no. 36, field January 30, 2019.
30
     Id.
31
   County Defendants’ Motion to Dismiss, docket no. 12, filed May 17, 2018; County Defendants’ Motion to Strike
Plaintiff’s “Second Objection” or for Leave to Respond, docket no. 17, filed July 3, 2018; Country Defendants’
Motion to Strike Addendum to the Complaint (D.E. 15), docket no. 19, filed July 9, 2018; Motion for Contempt,
docket no. 21, filed July 16, 2018; and Plaintiff’s Motion for Default against County Defendants’ docket no. 31,
filed October 4, 2018.
32
  Plaintiff’s Motion for Summary Judgment as to Ryan Zinke, Jimmie Tyree, Brian Tritle, docket no. 22, filed July
16, 2018; Plaintiff’s Motion for Summary Judgment as to Brian Tritle, Jimmie Tyree, James Crisp, and Ryan Zinke,
docket no. 24, filed July 30, 2018.
33
     Report and Recommendation, docket no. 34, filed January 8, 2019.
34
     County Defendants’ Motion to Dismiss, docket no. 12, filed May 17, 2018.



                                                                                                                   5
                or Motion for Leave, 35 the Country Defendants’ Motion to Strike Addendum to the

                Complaint, 36 Plaintiff’s Motion for Contempt, 37 and Plaintiff’s Motion for Entry of

                Default as to County Defendants; 38

           2. This case is therefore DISMISSED against the County Defendants with prejudice;

           3. The Report and Recommendation 39 is MODIFIED IN PART as to Plaintiff’s Motion

                for Summary Judgment as to Ryan Zinke, Jimmie Tyree, Brian Tritle 40and Plaintiff’s

                Motion for Summary Judgment as to Brian Tritle, Jimmie Tyree, James Crisp, and

                Ryan Zinke 41

           4. The Plaintiff’s claims against the United States and the Federal Government

                Defendants are DISMISSED without prejudice for lack of subject matter jurisdiction;

           5. Plaintiffs’ Motions 42 against Defendants Bureau of Land Management, James Crisp,

                Brian Tritle, Jimmie Tyree, and Ryan Zinke are therefore MOOT.




35
  County Defendants’ Motion to Strike Plaintiff’s “Second Objection” or for Leave to Respond, docket no. 17, filed
July 3, 2018.
36
     Country Defendants’ Motion to Strike Addendum to the Complaint (D.E. 15), docket no. 19, filed July 9, 2018.
37
     Motion for Contempt, docket no. 21, filed July 16, 2018.
38
     Plaintiff’s Motion for Default against County Defendants’ docket no. 31, filed October 4, 2018.
39
     Report and Recommendation, docket no. 34, filed January 8, 2019.
40
  Plaintiff’s Motion for Summary Judgment as to Ryan Zinke, Jimmie Tyree, Brian Tritle, docket no. 22, filed July
16, 2018.
41

42
  Plaintiff’s Motion for Summary Judgment as to Ryan Zinke, Jimmie Tyree, Brian Tritle, docket no. 22, filed July
16, 2018; Plaintiff’s Motion for Summary Judgment as to Brian Tritle, Jimmie Tyree, James Crisp, and Ryan Zinke,
docket no. 24, filed July 30, 2018.



                                                                                                                    6
The Clerk is directed to close the case.

Signed March 7, 2019.

                                      BY THE COURT


                                      ________________________________________
                                      David Nuffer
                                      United States District Judge




                                                                                 7
